Case: 15-14397    Date Filed: 09/19/2016   Page: 1 of 2


                                                        [DO NOT PUBLISH]



          IN THE UNITED STATES COURT OF APPEALS

                  FOR THE ELEVENTH CIRCUIT
                    ________________________

                          No. 15-14397
                    ________________________

                 D.C. Docket No. 0:14-cv-60003-JIC



EDWARD BUTLER,

                                            Plaintiff - Appellant,

versus

CITY OF FORT LAUDERDALE,
SCOTT HAGEMANN,

                                            Defendants - Appellees.

                    ________________________

             Appeal from the United States District Court
                 for the Southern District of Florida
                   ________________________

                          (September 19, 2016)
                Case: 15-14397       Date Filed: 09/19/2016      Page: 2 of 2


Before HULL, MARTIN, and BALDOCK, * Circuit Judges.

HULL, Circuit Judge:

       Plaintiff Edward Butler appeals from the district court’s order granting

Defendant Scott Hagemann’s motion for summary judgment. Butler brought an

action alleging malicious prosecution under federal and state law, 1 relying in part

on 42 U.S.C. § 1983. The district court determined that Butler’s malicious

prosecution claims failed because Hagemann had probable cause to arrest Butler

on suspicion of armed robbery. The district court entered final judgment in favor

of Hagemann.

       After review of the record and with the benefit of oral argument, we affirm.

       AFFIRMED.




       *
        Honorable Bobby R. Baldock, United States Circuit Judge for the Tenth Circuit, sitting
by designation.
       1
        Butler brought other claims that were dismissed before Defendant Hagemann’s motion
for summary judgment, but those claims are not at issue in this appeal.
                                               2